Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 2, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

  156322 & (45)(48)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 156322
                                                                     COA: 337561
                                                                     Oakland CC: 2009-229124-FH
  JASON RICHARD ROSE,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion to supplement application is GRANTED. The
  application for leave to appeal the July 7, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion for miscellaneous
  relief is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 2, 2018
         a0924
                                                                                Clerk